Title: From Thomas Jefferson to Martha Jefferson Randolph, 7 October 1804
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


               
                  
                     My dear Martha
                  
                  Washington Oct. 7. 04.
               
               I arrived here this day week, having travelled through the rain of that day rather than stay in disagreeable quarters. I experienced no inconvenience from it. the Marquis Yrujo arrived two days after me, and mr Madison & Genl. Dearborne got here the last night. the latter has left his family in Maine for the winter. Yrujo is said to be very ill, taken two days ago. I inclose a magazine for Jefferson, merely for the sake of the plate which may add to the collection for his room. you will see in the magazine an account of a new work by mrs Robinson, mrs Cosway & mrs Watson which must be curious. a great deal of sickness has been & still exists in this place: I trust however that the hard frosts we had a week ago have destroyed the germ of new cases. the sickliness of the summer has been so general that we may consider the exemption of our canton from it as very remarkeable. four weeks tomorrow our winter campaign opens. I dread it on account of the fatigues of the table in such a round of company, which I consider as the most serious trials I undergo. I wish much to turn it over to younger hands and to be myself but a guest at the table, & free to leave it as others are; but whether this would be tolerated is uncertain. I hope mr Randolph, yourself, & the dear children continue well. I miss you all at all times, but especially at breakfast, dinner & the evening when I have been used to unbend from the labours of the day. present me affectionately to mr Randolph, & my kisses to the young ones. my tender and unchangeable love to yourself. Adieu my ever dear daughter
               
                  
                     Th: Jefferson
                  
               
            